DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2008/0277628), and further in view of Planque (US 2015/0333342).
As to claim 1, Zhamu discloses a fuel cell (figure 1, [0034] and [0032]) comprising an electrode assembly (figures 1 and 2 #8, [0037]) and an inter connect in communication with the electrode assembly (figures 1 and 2 #19, 21 and 23, [0039] and [0040]) wherein the interconnector comprises a carbon matrix composite ([0032] and [0042]). Should it be considered that Zhamu is silent to wherein fuel cell and electrode assembly as Zhamu discloses a flow field plate and the other portions are within the background section. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the flow field plate within the disclosed fuel cell configuration as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I). Zhamu is silent to wherein the fuel cell is a solid oxide fuel cell. Planque discloses a solid oxide fuel cell ([0001] and [0020]) with an interconnect ([0021], figure 2). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Planque as the fuel cell within Zhamu as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143).  
As to claim 2, modified Zhamu discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers ceramic fibers, or a combination thereof ([0042] and [0044], Zhamu). 
As to claim 3, modified Zhamu discloses wherein, the carbon matrix comprises further metal particles ([0044], Zhamu). 
As to claim 4, modified Zhamu discloses wherein, the carbon matrix comprises a fiber preform and a carbon matrix ([0042]-[0044], the fiber preform being the metal fibers and the carbon being the carbon matrix; Zhamu). 
As to claim 5, modified Zhamu discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0047], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Zhamu). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I).
As to claim 7, modified Zhamu is silent to wherein the carbon matrix has a composite density less than or equal to 3.4 grams per cubic centimeter. However, Zhamu discloses that the prior art has a density of 0.2 to 2 pounds per foot cubed ([0049]-[0053]). Thus, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the density within the prior art as a combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143).
As to claim 8, Zhamu discloses an interconnector for a fuel cell comprising a carbon matrix ([0032]-[0042]). Zhamu is silent to wherein the fuel cell is a solid oxide fuel cell. Planque discloses a solid oxide fuel cell ([0001] and [0020]) with an interconnect ([0021], figure 2). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Planque as the fuel cell within Zhamu as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
As to claim 9, modified Zhamu discloses wherein, modified Zhamu discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers ceramic fibers, or a combination thereof ([0042] and [0044], Zhamu). 
As to claim 10, modified Zhamu discloses wherein, modified Zhamu discloses wherein, the carbon matrix comprises further metal particles ([0044], Zhamu). 
As to claim 11, modified Zhamu discloses wherein, the carbon matrix comprises a fiber preform and a carbon matrix ([0042]-[0044], the fiber preform being the metal fibers and the carbon being the carbon matrix; Zhamu). 
As to claim 12, modified Zhamu discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0047], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Zhamu). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I). 
As to claim 14 and 15, modified Zhamu does not specifically state wherein the carbon matrix composite is thermo-mechanically stable at temperatures of greater than 400 degrees Celsius for greater than 100 hours (claim 14) or the carbon matrix composite has an electrical resistivity less than or equal to 0.1 milliohms-cm at 20 degrees Celsius (claim 15). However, modified Zhamu discloses the same structure as the instant claimed invention (see claims above) and thus would exhibited the same properties (see MPEP 2112.01 and 2112.02). 
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer (US 2019/0372133), and further in view of Planque (US 2015/0333342) and Ishioka (US 2003/0038279).
As to claims 1 and 6, Kemmer discloses a fuel cell (figure 1 #5, [0036]) comparing an electrode assembly (figure 1 #10, [0036]) and an interconnect in communication with the electrode assembly (figure 1 #40 or #50 or #60, [0038]) wherein the interconnect has a porosity gradient (figures 4 and 5, [0017], [0018], [0054] and [0055]). Kemmer is silent to wherein the fuel cell is a solid oxide fuel cell and , the interconnect comprises a carbon matrix composite. 
Planque discloses a solid oxide fuel cell ([0001] and [0020]) with an interconnect ([0021], figure 2). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Planque as the fuel cell within Zhamu as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143).
Ishioka discloses an interconnector for a fuel cell (fuel cell separator, [0005], discussed throughout) wherein the interconnector comprises a carbon matrix composite ([0006]-[0013] and discussed throughout, show that the material is a carbon matrix composite). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials from the interconnector from Ishioka within Kemmer because the electroconductive resin has good mobility, chemical stability ([0022], Ishioka) and stable power generation capacity ([0053], Ishioka).
As to claim 2, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof ([0009]-[0012] and discussed throughout, Ishioka).
As to claim 3, modified Kemmer discloses wherein, the carbon matrix composite further comprises metal particles ([0010] and discussed throughout, Ishioka). 
As to claim 4, the carbon matrix composite comprises a fiber preform and a carbon matrix ([0006]-[0012] and discussed throughout, to further explain the carbon fibers would be considered the fiber preform and the resin and graphite would make the matrix, Ishioka). 
As to claim 5, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0024], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Ishioka). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I). 
As to claim 8 and 13, Kemmer discloses an interconnect (figure 1 #40 or #50 or #60, [0038]) for a fuel cell (figure 1 #5, [0036]) having a porosity gradient (figures 4 and 5, [0017], [0018], [0054] and [0055]). Kemmer is silent to wherein the fuel cell is a solid oxide fuel cell and the interconnect comprises a carbon matrix composite. 
Planque discloses a solid oxide fuel cell ([0001] and [0020]) with an interconnect ([0021], figure 2). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid oxide fuel cell from Planque as the fuel cell within Zhamu as a mere combing prior art elements according to known methods to yield predictable results or a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143).
Ishioka discloses an interconnector for a fuel cell (fuel cell separator, [0005], discussed throughout) wherein the interconnector comprises a carbon matrix composite ([0006]-[0013] and discussed throughout, show that the material is a carbon matrix composite). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the materials from the interconnector from Ishioka within Kemmer because the electroconductive resin has good mobility, chemical stability ([0022], Ishioka) and stable power generation capacity ([0053], Ishioka).
As to claim 9, modified Kemmer discloses wherein, the carbon matrix composite comprises carbon fibers, metal fibers, ceramic fibers or a combination thereof ([0009]-[0012] and discussed throughout, Ishioka). 
As to claim 10, modified Kemmer discloses wherein, the carbon matrix composite further comprises metal particles ([0010] and discussed throughout, Ishioka). 
As to claim 11, modified Kemmer discloses wherein, the carbon matrix composite comprises a fiber preform and a carob matrix ([0006]-[0012] and discussed throughout, to further explain the carbon fibers would be considered the fiber preform and the resin and graphite would make the matrix, Ishioka). 
As to claim 12, modified Kemmer discloses wherein, the carbon matrix composite comprises discontinuous carbon fibers dispersed within the carbon matrix ([0024], given that the carbon fibers are mixed the carbon fibers would be discontinuous, Ishioka). However, should it be considered that the carbon fibers are not discontinues it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the carbon fibers be discontinues given a finite number of options i.e. continues or discontinuous (see MPEP 2143 I). 
As to claim 14, modified Kemmer does not specifically state wherein,  the carbon matrix composite is thermo-mechanically stable at temperatures of greater than 400 degrees Celsius for greater than 100 hours. However, modified Kemmer discloses the same structure as the instant claimed invention (see claims above) and thus would exhibited the same properties (see MPEP 2112.01 and 2112.02).
As to claim 15, modified Kemmer discloses wherein, the carbon matrix composite has an electrical resistivity less than or equal to 0.1 milliohms-cm at 20 degrees Celsius ([0016], [0024], [0025] and discussed throughout, Ishioka, also see MPEP 2144.05).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/225,590 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is slight difference in wording and the differences are obvious as seen with the prior art above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2016/081901 and see attached machine translation.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724